 LATHERS LOCAL 62, WOOD, WIRE, ETC., INT'L UNION21g.Service truck driversIn its motion to amend or clarify MMS sought this classification.The record reveals that this is a general term for all jobs which in-volve the driving of service trucks such as those discussed above. Thus,there is no evidence in the record concerning this alleged classification.The parties stipulated that at the Employer's other mines in Nevada,Arizona, and New Mexico the Company has similar service truckswhich operate in the same manner as in Bingham, that the employeeswho drive the service trucks are not classified as drivers, and that inNevada and New Mexico they are represented by MMS, while in Ari-zona the Steelworkers represents the haulage truck drivers as well asoperators of heavy equipment and MMS represents the remaining pro-duction and maintenance employees except machinists and electricians.We find, on this record, that the classifications of tire service truckdriver, lubrication truck driver, field repair truck driver, line truckdriver, repair gang truck driver, welder's truck driver, and servicetruck driver do not exist, and that the motions to include these allegedclassifications into the various certified units are without merit.Ac-cordingly, the motions, to the extent that they seek to add these al-leged classifications to existing certifications, shall be denied.[The Board clarified the certification in Case No. R-2719 (20-R-834) by specifically including, in the description of the appropriateunit, the classifications of machinist (T), maintenance helpers, tire re-pairman, and lubrication man; clarified the certification in Case No.R-5114 (20-R-839) by specifically including, in the description of theappropriate unit, the classification of heavy-duty truck driver; anddenied the motions to amend and/or clarify the certifications in thesecases, except as specifically granted above.]Lathers Local Union No.62,Wood,Wire & Metal Lathers Inter-national^Union,AFL-CIOandBelou & Co. Accoustics, Inc.December 14, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the Act followinga charge filed by Belou & Co. Accoustics, Inc., herein called Employeror Belou,allegingthat Lathers Local Union No. 62, Wood, Wire &Metal Lathers International Union, AFL-CIO, herein called Lathers,had violated Section 8(b) (4) (D) of the Act by engaging in conductto force or require the Employer to assign certain disputed work toemployees represented by Lathers rather than to employees repre-sented by Carpenters Local Union. No. 1846, herein called Carpenters.150 NLRB No. 10. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDA hearing was held before Hearing Officer Jerome F. Connor on Sep-tember 3 and 4, 1964.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the Hearing Officer made at the hearing are free from prejudicialerror and are hereby affirmed. Thereafter, briefs were filed by theLathers and Carpenters which have been duly considered.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this proceeding, the Board makes thefollowing findings :1.The business of the CompanyThe parties stipulated that Belou & Co. Accoustics, Inc., a NewOrleans firm, is engaged in specialty work of installing ceilings, parti-tions, and fireproofing.During the year preceding the hearing Beloupurchased more than $100,000 worth of goods from outside the Stateof Louisiana.The parties agree and we find that the Employer isengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the policies of the Act to assert juris-diction herein.2.The labor organizations involvedThe parties stipulated and we find that the Lathers and Carpentersare labor organizations within the meaning of Section 2(5) of the Act.3.The work in dispute; background factsThe disputed work which gave rise to this proceeding consists ofattaching horizontal metal tracks to the floors and ceilings and theninserting metal studs vertically within the tracks.To these studs andtracks, a dry wallboard called sheetrock is attached by a screw-nail.The nail passes into the sheetrock, metal tracks, and vertical studs.Perrilliat-Rickey, a general contractor engaged in building an entirefloor at the Royal Orleans Hotel, New Orleans, Louisiana, subcon-tracted the job of doing the disputed installation and attaching thesheetrock to B. E. King & Sons, who in turn subcontracted the workto Belou, the Employer herein.On or about July 28, 1964,2 William1The Employer filed a motion requesting that the Board admit into evidence a letterpreviously rejectedbytheHearing Officer.The letter from the National Joint Board,dated September 14, 1964, addressed to the New Orleans Chapter of the Associated Gen-eralContractors of America sets forth the noncompliance status of the Lathers andCarpenters with the procedural rules of the Joint Board as of that date. In the absenceof objection by any of the other parties,the motion is hereby granted.2 Unless otherwise indicated all dates are 1964.C LATHERS LOCAL 62, WOOD, WIRE, ETC., INT'L UNION23S.Belou, president of Employer, assigned the above-described workto his own employees, who were members of the Carpenters.'His de-cision to assign the work was motivated by the fact that he had cus-tomarily used carpenters for this work and it was his understandingthat this was in accord with practice in the New Orleans area.Sometime between July 28 and August 1 Robert Villarrubia, busi-ness agent of Lathers Local 62, came to Belou's office and asked himto check on who was going to perform the installation of metal tracks,studs, and sheetrock.Villarrubia indicated that Belou had "mis-assigned" the work of installing metal tracks and studs to the car-penters, stated it would be necessary to rectify the "misassignment,"and said that "it could be a long drawn-out tough procedure." On orabout August 1 Belou met with Villarrubia and Lathers InternationalRepresentativeWhite to discuss the work assignment.White con-tended that the work should have been assigned to lathers on the basisof a 1903 agreement between the parent bodies of Carpenters andLathers, which declared the work in question to be within the juris-diction of the Lathers Union.White further argued that a constitu-tion which he displayed showed that the Lathers should be awardedthe work.White indicated at that meeting that the Lathers was in"non-compliance" with the Joint Board for Settlement of Jurisdic-tional Disputes and suggested that a 10 (k) hearing be held to resolvethe craft jurisdiction of the work in question.White stated that thejob would be picketed if Belou did not change his assignment.About August 2 a meeting was held at the office of the general con-tractor,Perrilliat-Rickey.Among those present were ClairbornePerrilliat, secretary-treasurer of the company bearing his name, Belou,White, and Villarrubia.White again asserted that a misassignmenthad been made, and Perrilliat retorted that the assignment seemedproper on the basis of area practice and Joint Board decisions.Perrilliat, however, agreed to investigate the matter and contact Whitelater in the week. Subsequently, White was again advised by Per-rilliat that the assignment seemed proper but perhaps a Joint Boarddecision could be secured.White again said that the Lathers was in"non-compliance" with the Joint Board.About August 6 a picket appeared at the jobsite and located himselfnear the outside hoist.The sign he carried read :BELOU & COUNFAIRPAYING WAGES &BENEFITS LESSTHAN THOSEESTABLISHED BYLATHERS LOCAL #628The Carpenters are regularlyemployed by Belouand are transferredfrom job to job. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDThe picketing precipitated a walkout by Members of all crafts onthe job except Carpenters, Painters, and Laborers.As a result of anAugust 7 notification by Belou to the chairman of the Joint Board inWashington, D.C., of the circumstances of the dispute and directionof the chairman to Lathers to remove the picket line, there was anagreement by Lathers to refrain from further picketing until the dis-pute could be formally resolved.The picketing was discontinuedabout August 20.Thereafter, the Employer filed the instant charge.Contentions of the PartiesCarpenters claims the disputed work, i.e., installing metal tracksand studs which are to receive drywall covering, on the basis of a 1962agreement between the two unions herein concerned, which it assertswas in effect up to the time of the assignment of the work by. the Em-ployer and which recognized that the type of work in dispute belongsto the carpenters. It also relies on numerous decisions of the NationalJoint Board for Settlement of Jurisdictional Disputes.Carpentersfurther contends that its claim is supported by area and industrypute in the carpentery section rather than in the lathing and plaster-ing section of the contract, and that installation of studding, is a tradi-tional function of carpenters.The Carpenters also alleges that thereis a settlement and/or agreed-upon methods for settlement of the dis-pute in that (1) the disputants have by the 1962 agreement assignedthe work to the carpenters, and (2) the parties are bound to use thefacilities of the Joint Board.The Lathers relies on a 1903 agreement between the contendingunions, which is incorporated in the September 1963 edition of "Plansfor Settling Jurisdictional Disputes Nationally and Locally." It alsorelies upon area and industry practice to support its claim, and con-tends that the installation of steel tracks and studding is a historicaland integral part of the lather's trade which should be performed bylathers regardless of the type of material to be attached to the studs.It argues that its contract with Belou, efficiency of operation, loss ofwork opportunities for its members, and similarity of this work toother work performed by its members support its claims to the workfor lathers.Lathers disputes the Carpenters' position that there wasa settlement or an agreed-upon method of settlement.The Employer states that the work has been assigned to the car-penters because it was its practice to so assign the work and because itwas the Employer's understanding that this was the area and industrypractice. LATHERS LOCAL 62, WOOD, WIRE, ETC., INT'L UNION25Applicability of the StatuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act. The RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation had been committed,and he directed that a hearing be held in accordance with Section10(k) of the Act. On the basis of the entire record, including theLathers' admission that they picketed the job because of the Em-ployer's assignment of the disputed work to the Carpenters, we findthat there is reasonable cause to believe that a violation of the Act hasoccurred and that the dispute is properly before the Board for deter-mination.In such circumstances, we are required to proceed to adetermination of the dispute.4We find no merit in the Carpenters' contention set forth above thatthe disputants have settled their disagreement and/or have an agreed-upon method of settlement. The record shows that at no time was theEmployer a party to the May 1962 agreement.Hence, it cannot besaid that all parties have thereby entered into a voluntary settlementof the dispute.-' In addition, although these Unions are subject to thejurisdiction of the National Joint Board, under its rules and regula-tions that board will not determine a dispute where, as here, bothUnions are in "non-compliance" with said rules, but will direct thatthe employer may proceed with the disputed work on the basis of itsoriginal assignment.We do not regard the refusal to make a determi-nation as an affirmative determination on the merits.Accordingly,we find that there is no agreed-upon method of settlement,6 and weshall proceed to a determination of the merits of the dispute.Merits of the DisputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to the variousrelevant factors.As the Board has stated, its determination in ajurisdictional dispute case is an act of judgment based upon common-sense and experience and a balancing of such factors. In this case,the factors discussed below are determinative.4N.L.R B. v. Radio &Television Broadcast EngineersUnion, Local 1212, etc. (ColumbiaBroadcastingSystem),364 U.S. 573.5 Bricklayers and Masons InternationalUnion, LocalNo. 3, etc.(Engineered BuildingSpecialties,Inc.),144 NLRB 1279, 1282.6Under thecircumstanceswe find it unnecessary to consider whether this Employerwould be bound by a determinatiop of the National Joint Board. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Certification; contractNeither the Lathers nor the Carpenters has been certified by theBoard with respect to any employee involved in the instant proceeding.The Respondent has a written contract with the Employer whichrecognizes the jurisdiction of the Lathers as set forth in the Inter-national constitution.The Board has considered a provision whichcontained the same language as the constitutional section referred toherein and has held that it did not specifically assign to the Lathers'work similar to that here in dispute.The Carpenters has an oral agreement with the Employer which isnot asserted as an assignment of the work.2.Agreements of Carpenters and LathersThe Carpenters relies heavily upon the May 2, 1962, agreementsigned by the contending organizations, which purports to assign thedisputed work to the carpenters in the following language :The installation of metal studs-nailable or non-nailable-to re-ceive finished materials other than plaster or sprayed-on ortrowel-applied materials is the work of Carpenters.The 1903 agreement between the contending Unions, relied on bythe Lathers, provides in part that the Carpenters agree :... not to assert jurisdiction over iron work including .. .studding, or any other exclusively iron work claimed by .. .[the Lathers, and the Lathers agreed] ..._ not to assert jurisdic-tion over ... any wood work, including . . . wooden studdingor furring, or any other carpenter or wood work, including .. .wooden studding or furring, or any other carpenter or wood work,except wooden lath to receive plastic material.However, as the 1962 agreement dealt specifically with the disputedwork, which did not exist in 1903, and to this extent the 1962 agree-ment was patently intended as a modification of the 1903 clause, itappears that the later 1962 document may be pertinent if it was ineffect at the relevant times.The Lathers contends that the 1962 agreement had been canceledorally in March 1964, by the general president of the Lathers' Inter-national when he abrogated a June 10, 1963, agreement between thetwo Unions.'However, there is no evidence of any reference at thattime to the May 1962 agreement. For this reason, and because no7Local964,United BrotherhoodofCarpenters,etc(RobertA.W. Carleton, d/b/aCarleton Brothers Company),141 NLRB 1138, 1141, and footnote 3.8 This latter agreement is not materialheiem as it pertains to the ceiling work. LATHERS LOCAL 62, WOOD, WIRE, ETC., INT'L UNION27other evidence of an oral abrogation has been presented,we must re-ject this contention.On the other hand, it is clear that by letter dated August 5, 1964,written notice was given to the Carpenters of the termination of theMay contract.However, that letter has a postal cancellation ]narkdated August 7, 1964, the second day of the picketing herein, and wasnot received by the Carpenters until August 10, 1964.In,view of the foregoing,we find that there was an agreement be-tween the contending Unions on or about July 28, 1964, the date theEmployer made the assignment of work,and such assignment was inaccord with that agreement.In any event, even if it were abrogatedearlier, suchabrogationcould not erase the history of its existenceand,the effect thereof.The Carpenters asserts that the 1962 agreement should be disposi-tive of the instant dispute,as it was inAcousticsdSpecialties,Imc.°It appears,however, that that case is distinguishable.For, in accord-ing determinative weight to the interim agreement inAcoustics,theBoard noted that the criteria which had been determinative in mostjurisdictional dispute cases previously decided were not present thereand in that"state of balance,"it considered it appropriate to giveeffect to the interim agreement.Clearly, the "state of balance" whichimparted decisive impact to the interim agreement inAcousticsdoesnot obtain here.Accordingly, it is not entitled to the controllingeffect given it inAcoustics."However,in this case it does give supportto the conclusion that the area and local industry practice is to assignthe installation of tracks and studs to carpenters where drywall is tobe applied.3.Company, area, and industry practiceBoth disputants offered considerable evidence on area and industrypractice.The evidence, including the 1962 agreement between theUnions discussed in paragraph 2, above, tends to indicate that thereis an area and local industry practice of assigning such work to car-penters.Thus, the architectural specifications listed the work in thecarpentry section rather than in the lathing and plastering section ofthe contract.Further, the Employer has always employed carpentersexclusively for the work of installing tracks and studs to which dry-wall is to be attached and hence assignment of this work to the car-penters is in accord with the Employer's past practice, and area andlocal industry practice.0 SeeLocal Union No.68,Wood,Wire and Metal Lathers International Union,AFL-CIO(Acoustics&Specialties,Inc.),142 NLRB 1073;Carpenters District Council of Denier &Vicinity, AFL-CIO (J. 0. Vetetoand Son),146 NLRB 1242.10For the reasons stated in his dissenting opinion in Acoustics&Specialties,Inc., supra,Member Leedom agrees that such agreement is not entitled to controlling weight herein. - 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Efficiency of operationIt appears that both lathers and carpenters possess the skills orability to erect tracks and studs.The Lathers claims the work of erect-ing tracks and studs, but not the drywall covering. The installationof tracks and studs is precisely the same, except for the gauge of steelused, whether the final covering is wet or drywall material, and Latherspresently do the installation to receive wetwall covering.The disputedwork is not performed continuously while the Employer's operationsare in progress, but is done intermittently, as required, by carpenters,who, when not so engaged, are otherwise employed by the Employerin the exercise of functions not involved in this dispute.The Em-ployer testified that the disputed work could be performed by eithercarpenters or lathers without affecting the efficiency of the operations.5.Action of the Joint BoardBoth Unions cite numerous decisions of the National Joint Boardto support their claim to the disputed work.The record, however,discloses, as noted above, that recently the National Joint Board re-fused to determine any further dispute between the Respondent andthe Carpenters because they are now both in "non-compliance."Asthere has been no determination by the National Joint Board on thisdispute, nor is a determination likely to be made, the past decisions ofthe Joint Board are merely one of the factors which we must considerin assigning the disputed work.CONCLUSIONUpon consideration of all pertinent factors in the entire record, weshall not disturb the Employer's assignment of the disputed work toits carpenters.This assignment is in accord with area and local in-dustry practice, as well as the Employer's method of functioning.Accordingly, we shall determine the existing dispute by deciding thatthe carpenters, represented by the Carpenters, rather than the lathersrepresented by the Lathers, are entitled to the work of installing hori-zontal metal tracks to the floors and ceiling and then inserting metalstuds vertically within the tracks to receive drywall board, calledsheetrock, which is attached to the track and stud by means of a screw-nail, in the Royal Orleans Hotel, New Orleans, Louisiana." In mak-ing this determination, we are awarding this work in question to em-ployees represented by the Carpenters, but not to the Carpenters oritsmembers.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.n Cf.United Brotherhood of Carpenters,eto.,Local No. 515, AFL-CIO,et al.(J.O.Veteto & Son),148 NLRB 351. SCIENTIFIC GLASS APPARATUS CO., INC.29DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination of dis-pute pursuant to Section 10(k) of the Act:1.Carpenters employed by Belou & Co. Accoustics, Inc., who arerepresented by Carpenters Local Union 1846, are entitled to performthe work of attaching horizontal, metal tracks to the floors and ceil-ings and then inserting metal studs vertically within the tracks to re-ceive drywall board, called sheetrock, which is attached to the trackand stud by means of a screw-nail, in the Royal Orleans Hotel, NewOrleans, Louisiana.2.Lathers Local Union No. 62, Wood, Wire & Metal Lathers Inter-national Union, AFL-CIO, is not entitled, by means proscribed bySection 8(b) (4) (D) of the Act, to force or require the Employer toassign the above work to lathers.3.Within 10 days from the date of this Decision and Determinationof Dispute, Lathers Local Union No. 62, Wood, Wire & Metal LathersInternational Union, AFL-CIO, shall notify the Regional Directorfor Region 15, in writing, whether it will or will not refrain fromforcing or requiring the Employer, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to lathers rather than tocarpenters.Scientific Glass Apparatus Co., Inc.andSales Drivers, Food Proc-essors,Warehousemen&Helpers,Local 952, affiliated with theInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America.Case No. 21-CA-5559.De-cember 14, 1964DECISION AND ORDEROn August 6, 1964, Trial Examiner Herman Marx issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with1The Respondent's request for oral argument is hereby denied as, in our opinion, therecord, including the Respondent'sexceptions and brief, adequately presents the issuesand the positionsof the parties.150 NLRB No. 12.